Exhibit 10.1


AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (the “Agreement”), dated as of April 20, 2009, is by
and among Akeena Solar, Inc., a Delaware corporation (the “Company”) and the
investors signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).


WHEREAS, the Company and the Purchasers are parties to that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated February 26, 2009, pursuant
to which the Company issued to the Purchasers common stock, preferred stock and
common stock purchase warrants, including, the Series G Common Stock Purchase
Warrants to purchase up to 2,196,400 shares of Common Stock, in the aggregate,
in the individual amounts set forth on Schedule A attached hereto (the “Existing
Warrants”).


WHEREAS, the parties wish to amend certain terms of the Existing Warrants,
provide for the current exercise of a portion of the Existing Warrants, and
provide for the issuance to the Purchases of additional warrants based on the
terms of the Existing Warrants, all pursuant to the terms hereof.


WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings ascribed to such terms as set forth in the Purchase Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Purchasers and the Company agree as
follows:


1.  Exercise of Existing Warrants.  Each Purchaser hereby agrees, severally and
not jointly with the other Purchasers, to exercise the number of such
Purchaser’s Existing Warrants set forth on Schedule B attached hereto
simultaneously with or prior to the Closing, at an exercise price equal to $1.12
per share, for aggregate gross cash proceeds to be received by the Company
simultaneously with or prior to the Closing from all Purchasers of $476,000,
otherwise pursuant to the terms of the Existing Warrants.  The cash exercise
price to be paid by each Purchaser shall be referred to as such Purchaser’s
“Exercise Amount” and shall be as set forth on Schedule B.  Each Purchaser shall
execute and deliver such Purchaser’s Exercise Amount to the bank account
designated in writing by the Company set forth on Schedule C attached hereto;
provided, however, that a Purchaser shall not be required to exercise such
certain portion of its Existing Warrant to the extent that Section 2(e) of the
Existing Warrant is violated by the resulting Common Stock issuance of such
certain portion. Immediately upon delivery of the Exercise Amount, the Company
shall instruct the Transfer Agent to deliver, on an expedited basis, a
certificate for the shares purchased hereunder by crediting the account of such
Purchaser’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system, as set forth on each Purchaser’s signature
page hereto.
 
1

--------------------------------------------------------------------------------




2.  Issuance of New Warrants.  Each Purchaser shall be issued new Series G
Common Stock Purchase Warrants, which shall be identical in form to the Existing
Warrants but shall have a Termination Date on August 10, 2009 and shall be
registered in the name of such Purchaser to purchase up to a number of shares of
Common Stock as set forth on Schedule D hereto (the “New Series G
Warrants”).  The shares of Common Stock underlying such New Series G Warrants
shall be referred to herein as the “Warrant Shares”.  The date of the closing of
the exercise of the Existing Warrants and other transactions contemplated
hereunder shall be referred to as the “Closing”.


3.  Registration Statement and Prospectus Supplement.  The New Series G Warrants
and the Warrant Shares shall be issued pursuant to the effective Registration
Statement (as defined in the Purchase Agreement), including the Prospectus
Supplement (which may be delivered in accordance with Rule 172 under the
Securities Act) to be filed in connection herewith.


4.  Amendment to the Term of the Existing Warrants.  The term of the Existing
Warrants shall be extended such that the Termination Date thereof shall be on or
prior to August 10, 2009.


5.  Effect on Transaction Documents. Except as expressly set forth herein, all
of the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement, and shall not be in any
way changed, modified or superseded by the terms set forth herein.  This
Agreement shall not constitute a novation or satisfaction and accord of any
Transaction Document.


6.  Filing of Form 8-K.  On or before 8:30 am (NY time) on the Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to the Holders disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto.


7.  Conditions to Purchasers’ Obligations.  The respective obligations of the
Purchasers hereunder in connection with the Closing are subject to the following
conditions being met:


(a)  the accuracy in all material respects on the date of the Closing of the
representations and warranties of the Company contained herein;


(b)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed;


(c)  all Purchasers that are party to the Purchase Agreements shall have agreed
to the terms and conditions of this Agreement, including exercising their
respective Existing Warrants on a pro-rata basis pursuant to the terms
hereunder;


(d)  the delivery of an opinion of Company Counsel regarding this Agreement and
the issuance and delivery of the New Series G Warrants hereunder, in form and
substance reasonably acceptable to the Purchasers;
 
2

--------------------------------------------------------------------------------




(e)  there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and


(f)  from the date hereof to the Closing, trading in the Common Stock shall not
have been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to consummate the transactions hereunder.


8.  Conditions to Company’s Obligations. The obligations of the Company
hereunder in connection with the Closing as to each Purchaser are subject to the
following conditions being met:


(a)  the accuracy in all material respects on the date of the Closing of the
representations and warranties of such Purchaser contained herein;


(b)  all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing shall have been performed; and


(c)  receipt by the Company of the proceeds from exercise of Existing Warrants
by such Purchaser, in the amount set forth on Schedule B.


9.  Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Purchasers, that as of the
date of its execution of this Agreement:


(a)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
3

--------------------------------------------------------------------------------




(b)  No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other material instrument (evidencing Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.


(c)  Capitalization.  The capitalization of the Company is as set forth in the
Registration Statement or Prospectus Supplement.  The New Series G Warrants and
Warrant Shares, when issued in accordance with the terms of this Agreement will
be duly authorized, validly issued, fully paid and nonassessable. Except as
described in this Section 9(c), the Registration Statement or Prospectus
Supplement, or as set forth on Schedule 9(c), there are no issued or outstanding
securities and no issued or outstanding options, warrants or other rights, or
commitments or agreements of any kind, contingent or otherwise, to purchase or
otherwise acquire shares of Common Stock or any issued or outstanding securities
of any nature convertible into shares of Common Stock.


(d)  Other Representations, Warranties and Covenants. Except as set forth on
Schedule 9(d), the representations, warranties and covenants of the Company with
respect to the New Series G Warrants and Warrant Shares shall be identical in
all respects to the representations, warranties and covenants of the Company
with respect to the Existing Warrants (and shares of Common Stock underlying the
Existing Warrants) issued pursuant to the Purchase Agreement and other
Transaction Documents and the Company hereby makes such representations,
warranties and covenants as though fully set forth herein as of the date hereof,
and all such representations, warranties and obligations are incorporated herein
by reference.


10.  Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby makes the representations and
warranties to the Company that it made in the Purchase Agreement as though fully
set forth herein as of the date hereof (other than with respect to Section
3.2(e) thereof, as to which no bring-down is given), and all such
representations and warranties are incorporated herein by reference including,
without limitation, that (a) the execution and delivery of this Agreement by it
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action on its behalf and (b) this Agreement has
been duly executed and delivered by such Purchaser and constitutes the valid and
binding obligation of such Purchaser, enforceable against it in accordance with
its terms.
 
4

--------------------------------------------------------------------------------




11.  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


12.  Survival; Successors and Assigns. All warranties and representations (as of
the date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by a party or on its behalf under this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the issuance of the New Series G Warrants. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of each of the parties; provided, however, that no party may
assign this Agreement or the obligations and rights of such party hereunder
without the prior written consent of the other parties hereto.


13.  Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


14.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.


15.  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


16.  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices in this Agreement shall be subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Common Stock that occur after the date of this
Agreement.
 
5

--------------------------------------------------------------------------------




17.  Entire Agreement.  This Agreement, together with the exhibits and schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.


18.  Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser hereunder are several and not joint with the obligations of
any other Purchasers hereunder, and no Purchaser shall be responsible in any way
for the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.


19.  Fees and Expenses.  Except as expressly set forth herein, each party will
be responsible for its own fees and expenses incurred in connection with the
preparation, execution, delivery and performance of this Agreement, including
payment of the fees and expenses of its advisers, counsel, accountants and other
experts, if any.


20.  Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before April
30, 2009; provided, however, that no such termination will affect the right of
any party to sue for any breach by the other party (or parties) which occurred
prior to such date of termination.




***********************
 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
 

  AKEENA SOLAR, INC.            
By:
      Name        Title           

 
7

--------------------------------------------------------------------------------


 
[PURCHASER SIGNATURE PAGES TO AKNS AMENDMENT AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

Name of Purchaser:  ALPHA CAPITAL ANSTALT Signature of Authorized Signatory of
Purchaser:   Name of Authorized Signatory:   Title of Authorized Signatory:  
Email Address of Purchaser   

 
Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):








The Warrant Shares shall be delivered to the following DWAC Account Number:










Existing Warrants to be exercised: __________
New Warrants with an exercise price of $1.12, subject to adjustment therein:
________
 
8

--------------------------------------------------------------------------------


 
[PURCHASER SIGNATURE PAGES TO AKNS AMENDMENT AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

Name of Purchaser: WHALEHAVEN CAPITAL FUND LTD. Signature of Authorized
Signatory of Purchaser:   Name of Authorized Signatory:   Title of Authorized
Signatory:   Email Address of Purchaser   

 
Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):










The Warrant Shares shall be delivered to the following DWAC Account Number:










Existing Warrants to be exercised: __________
New Warrants with an exercise price of $1.12, subject to adjustment therein:
________
 
9

--------------------------------------------------------------------------------


 
SCHEDULE A
EXISTING WARRANTS


NAME OF PURCHASER
 
TOTAL NUMBER OF EXISTING WARRANTS
 
Alpha Capital Anstalt
    1,812,030  
Whalehaven Capital Fund Ltd.
    384,370  
TOTAL
    2,196,400  

 
SCHEDULE B
EXISTING WARRANTS TO BE EXERCISE AT CLOSING


NAME OF PURCHASER
 
NUMBER OF EXISTING WARRANTS TO BE EXERCISED
   
EXERCISE AMOUNT ($1.12 per share)
 
Alpha Capital Anstalt
        $    
Whalehaven Capital Fund Ltd.
        $    
Total
    425,000     $ 476,000  

 
SCHEDULE C
WIRE INSTRUCTIONS FOR COMPANY


Account name:      Akeena Solar
 
10

--------------------------------------------------------------------------------


 
SCHEDULE D
NEW SERIES G WARRANTS


NAME OF PURCHASER
 
NUMBER OF NEW SERIES G WARRANTS
 
Alpha Capital Anstalt
     
Whalehaven Capital Fund Ltd.
     
Total
    1,275,000  

 
11

--------------------------------------------------------------------------------

